ORDER
This matter was before the Supreme Court on the motion of defendant for a supplemental order in this matter. In this case the defendant had been convicted following a nonjury trial in Superior Court of operating a motor vehicle on a suspended license and also obstruction of justice. Before this court the Attorney General concedes and the defendant argues that his conviction in this case must be vacated pursuant to State v. DiStefano, 593 A.2d 1351 (R.I.1991).
In the light of the State’s concession we vacate the conviction appealed from and remand the case to the Superior Court for trial.